127 F.3d 1104
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kamal S. AYACH, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-71024.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Argued Oct. 24, 1997.

Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Kamal S. Ayach, a native and citizen of Lebanon, petitions for review of the Board of Immigration Appeals' (BIA) decision affirmng the denial of his applications for asylum and withholding of deportation pursuant to 8 U.S.C. §§ 1158 and 1253(h).  We deny the petition for review.


3
Ayach contends that he is eligible for asylum because he established a well-founded fear of persecution on account of his political opinion.  The BIA, however, found that he was firmly resettled in Great Britain and therefore could not qualify for asylum in the United States.  See 8 C.F.R. § 208.14(d)(2) (1995) (amended 1997).  Ayach has waived this dispositive issue by failing to raise it either in his opening brief or before the BIA.  See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (petitioner may not raise issue for first time in reply brief), cert. denied, 1997 WL 275001 (U.S. Oct. 6, 1997) (No. 96-1789);  Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994) (petitioner must exhaust administrative remedies)


4
Ayach also contends that he is entitled to withholding of deportation because he established that his life and freedom would be threatened in Lebanon on account of his political opinion.  This contention lacks merit because Ayach was ordered deported to Great Britain, not Lebanon.  See 8 U.S.C. § 1253(h)(1) (1990) (amended 1996).


5
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3